Case: 13-13011       Date Filed: 10/20/2014      Page: 1 of 2




                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-13011
                              ________________________

                     D.C. Docket No. 1:12-cr-00015-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

versus

AL J. HURLEY,

                                                         Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                            ________________________

                                     (October 20, 2014)

Before WILSON, ROSENBAUM, Circuit Judges, and SCHLESINGER ∗, District
Judge.

         ∗
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District
of Florida, sitting by designation.
               Case: 13-13011     Date Filed: 10/20/2014    Page: 2 of 2




PER CURIAM:

      Appellant Al J. Hurley was a County Commissioner in Sumter County,

Georgia who was convicted by a jury on one count of attempted extortion and one

count of federal program bribery. He appeals the district court’s denial of his

motion for judgment of acquittal and motion for new trial, raising the following

issues:

   1. Did the district court err by denying his motion for judgment of acquittal

      because the evidence was insufficient to prove that he was acting under

      color of official right, that his conduct had a potential to affect interstate

      commerce, and that he intended to be influenced as a County Commissioner

      when he solicited and agreed to accept multiple bribe payments; and

   2. Did the district court err when it denied Hurley’s motion for new trial and

      rejected his claim that the evidence established at trial materially varied from

      the allegations contained in the Indictment?

   After de novo review and consideration of the briefs and the record, and having

the benefit of oral argument, we find no error in the proceedings in the district

court, and we affirm substantially for the reasons set forth in the district court’s

May 29, 2013 Order.

   AFFIRMED.



                                           2